 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LETICIA TUGGLE, et al.,                           Case No. 1:19-cv-01525-NONE-SAB

12                  Plaintiffs,                        ORDER REQUIRING DEFENDANTS TO
                                                       CLARIFY SUPPLEMENT EXHIBITS TO
13          v.                                         MOTION TO DISMISS

14   CITY OF TULARE, et al.,                           DEADLINE: MAY 17, 2021

15                  Defendants.

16

17   CITY OF TULARE, et al.,
18                   Counter Claimants
19          v.
20   LETICIA TUGGLE, et al.,
21                  Counter Defendants.
22

23         On October 27, 2019, Letitia Tuggle, individually and as representative of the estate of

24 Quinntin Castro, Rosa Cuevas, and Cameron Ware (“Plaintiffs” or “Counter Defendants”) filed

25 this civil rights action pursuant to 42 U.S.C. ¶ 1983 against the City of Tulare and Police Chief

26 Matt Machado (“Defendants” or “Counter Claimants”). (ECF No. 1.) Currently before the
27

28


                                                   1
 1 Court is a motion for sanctions against Plaintiffs Ware and Tuggle filed on April 12, 2021.1

 2 (ECF No. 33.) Plaintiffs filed an opposition to the motion on April 27, 2021. (ECF No. 34.)

 3 Defendants filed a reply on May 3, 2021. (ECF No. 37.)

 4           On May 11, an order issued requiring Defendants to supplement the motion by filing a

 5 copy of the supplemental responses that were postmarked on April 19, 2021. (ECF No. 38.) A

 6 supplemental response was filed that same date. (ECF No. 39.) However, upon review of the

 7 document filed, it appears to be the original response by Plaintiff Tuggle that is dated March 31,

 8 2021. (See ECF Nos. 33-6, 39-1.) The Court shall require Defendants to supplement the record

 9 to either 1) clarify that the response postmarked April 19, 2021, was the same response dated

10 March 31, 2021; or 2) file the supplemental response postmarked April 19, 2021.

11           Accordingly, IT IS HEREBY ORDERED on or before May 17, 2021, Defendants shall

12 file a supplement to 1) clarify that the response postmarked April 19, 2021, was the same

13 response dated March 31, 2021; or 2) file the supplemental response postmarked April 19, 2021.

14
     IT IS SO ORDERED.
15

16 Dated:        May 13, 2021
                                                                  UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27   1
      Although the motion is entitled “Motion to Compel Discovery and for Sanctions against Plaintiffs Ware and
     Tuggle” the motion does not seek discovery but requests terminating sanctions due to the failure to comply with
28   discovery obligations and a prior order granting a motion to compel.


                                                              2
